DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Invention II in the reply filed on 2/19/2021 is acknowledged.  The traversal is on the ground(s) that the search between inventions would be overlapping and not burdensome on the Examiner.  This is not found persuasive because MPEP 808.02 makes clear that a separate classification is enough to show burden. Additionally, outside of classification, a different field of search would be required to find the divergent subject matter in each claimed invention (see MPEP 808.02(C)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 4, 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/19/2021 (see above).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/3/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In the first paragraph, the continuity data should be updated to indicate that US App. No. 14/866,156 is now US Patent No. 10,232,171.  
Appropriate correction is required.
Double Patenting
Claims 15-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,058,702. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claim 28 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 27. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 32 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 31. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the tool".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 15-19, 21, 27 and 28 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Duncan et al. (US 7,231,252, hereinafter Duncan).
Regarding claims 15-19, 21, Duncan discloses an implanted medical device (”IMD”) as seen in figures 4 and 5. The IMD includes a magnet apparatus 56/98 with a titanium casing surrounding the magnet and a chassis 46 surrounding the magnet apparatus (see figure 5). Before an MRI scan, access to the patient with the IMD is obtained, and the skin of the patient is cut in order to access the IMD, and the magnet apparatus is moved relative to the IMD while the magnet apparatus is implanted in the recipient in order to remove the magnet apparatus from the top of the IMD and so the patient can then be subjected to an MRI scan. See figure 5 and Col. 3, lines 35-45 and Col. 12, lines 44-67.
Regarding claims 27 and 28, portion 56 of the magnet apparatus, located at an end of the magnet apparatus, can be subdivided into a plurality of extension components (the claim does not require them to be physically separate from each other), each of which project from the sides of the magnet apparatus and together establish a largest diameter of the magnet apparatus (see figure 5).

Claim(s) 15-18, 20, 21, 26, 31 and 32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Faltys et al. (US 7,231,252, hereinafter Duncan).
Regarding claims 15-18, 31 and 32, Faltys discloses an implanted medical device (”IMD”) in the form of a cochlear implant as seen in figures 6 and 10B (see abstract). The IMD includes a magnet apparatus 226 (Col. 13, lines 43-67). Before an MRI scan, access to the patient with the IMD is obtained, and the skin of the patient is inherently cut in order to access the IMD, and the magnet apparatus is moved relative to the IMD while the magnet apparatus is implanted in the recipient in order to remove the magnet apparatus from the top of the IMD and so the patient can then be subjected to an MRI scan (figure 10B and Col. 18, lines 18-59 and Col. 19, lines 33-38).
Regarding claims 20, 21 and 26, Faltys discloses a structural component/chassis 220/212/222 that extends completely about the magnet 226 (see figure 10A and 10B). The structural component is connected to a silicone body 316 that is in contact with the skull, the silicone body providing a compressive, interference fit that biases the magnet in place (Col. 18, lines 43-59 and Col. 19, lines 33-38). In order to remove the magnet from the top of the IMD, the magnet must be moved relative to the structural component in a direction parallel to an axis about which the structural component extends to completely extend about the magnet (see figure 10A and 10B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 22-25, 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duncan in view of Barnes et al. (US 2004/0059423, hereinafter Barnes) and further in view of Drake (US 4,736,747).
Regarding claims 22-25, 29 and 30, Duncan, as described above, discloses the applicant’s basic invention, including accessing an IMD through an incision and removing a magnet apparatus within the IMD. However, Duncan is silent as to how, exactly, the magnet apparatus is reversibly retained and removed. Attention is directed to the secondary reference of Barnes, which discloses an IMD in figure 3, and thus is analogous art to the IMD of Duncan. Barnes further discloses the IMD includes a magnet apparatus 10/48 that is reversibly retained and removable by a threaded portion 52 that is rotated relative to portion 46 in order to frictionally fit with threads 50 (see figure 3 and par. 0030-0031). As seen in figure 3, the magnet apparatus includes a groove that presumably receives a tool, such as a screwdriver, but is silent as to the use of a tool. Attention is further directed to Drake, which discloses that a screwdriver can be inserted into a groove 44 and rotated to rotate and move a magnet in a medical device (see figure 3 and Col. 4, lines 57), and thus is analogous art to Duncan and Barnes, as well. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify Duncan to utilize the threaded engagement of Barnes as the reversible magnet structure as Barnes shows this structure to be old and well known, and its use as the undisclosed reversible structure of Duncan would have effectively and reliably performed the disclosed function and purpose of Duncan. Additionally, the use of a screwdriver as a tool would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention as demonstrated by Drake. As generally known, the use of tools allows for more efficient accurate performance of functions as opposed to the use of one’s hand/fingers.
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faltys.
Faltys, as described above, discloses the applicant’s basic invention, including the use of silicone for holding the magnet apparatus in place. Faltys discloses that the magnet is “embedded” in the silicone, implying that it is fixed firmly and deeply in the surrounding silicone (Col. 18, lines 43-59) and thus may be difficult to remove. However, Faltys is silent as to cutting the silicone to provide access to the magnet apparatus. However, if the magnet apparatus were stuck in the silicone for whatever reason, and needed to be removed in order to perform the MRI, the use of a scalpel to cut the silicone as necessary to free the magnet apparatus would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention, as a scalpel is a known surgical tool that can be used to cut away and separate two things that may otherwise be inseparable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792